Title: To James Madison from John Elmslie, Jr., 10 February 1804 (Abstract)
From: Elmslie, John
To: Madison, James


10 February 1804, Cape Town. Received duplicates of JM’s letters of 1 Aug. 1801 and 9 Apr. 1803 on 2 Feb.; the originals and the copy of the laws have not yet arrived. “When I wrote Government in March last, I conceived that with the change of the Government at the Cape, my functions ceased, and therefore deferred waiting on His Excellency Governor Janssens, in any official capacity, till I heard from you. In Novr. last, I was informed by private letters from America, that dispatches had been forwarded for me, by a vessel from New York, bound to Canton, and which was to touch at the Cape of Good Hope—finding that this vessel had passed, and concluding, it might be some considerable time before they reached here—I waited on the Governor in order to learn His pleasure, respecting the admission of foreign Consuls, so that the American Interests might not suffer in case of Official representations being wanted. I was given to understand from his Excellency, that no Consuls from any Nation whatsoever were at present accepted here, but that the matter was now under the consideration of the Batavian Government, & that he expected soon to hear on the subject.”
Encloses a list of American vessels that entered the ports of the Cape from January 1803 to January 1804. Also encloses a copy of the printed regulations respecting the trade of the colony and his “Report on the subject of lights &c.” There are no lighthouses in the colony. “The duty on anchorage is one Schilling Cape Currcy. (or 10 Cents) P Ton Register on all vessels comming to the Cape.… All other duties and fees are included in the enclosed printed List, (except the Harbour masters fees which amount to about eight Rix dolls.[)].… Cases of Quarantine seldom happen when a vessel arrives in Table Bay or Simons Bay—with an infecteous disorder on board, she is order’d to anchor at some distance from the rest of the shipping and all communication with the Inhabitant⟨s⟩ &c. forbid, except the Harbour master who has the charge of supplying such with necessaries—& the chief expence is on account of extra boat hire.”
 

   
   RC (DNA: RG 59, CD, Cape Town, vol. 1). 4 pp.; docketed by Wagner as received 26 May. Enclosures not found.



   
   Circular Letter to American Consuls and Commercial Agents, 1 Aug. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:1–4).



   
   Circular Letter to American Consuls and Commercial Agents, 9 Apr. 1803 (ibid., 4:491–93).



   
   Elmslie to JM, 14 Mar. 1803 (ibid., 4:418–19).


